    A0 106(Rev.01/09)ApplicationforaSearohWnrrnnt
                                                                                                            o- lcst,s ssvscrc
                                    U M TED STATESD ISTRICT C O                              T                ATAIR
                                                                                                                  <A
                                                                                                                   œD'vA xm.
                                                              orie                                      02'
                                                                                                          r 15 2919
                                                     W estem DistrictofVirginia                        xtMc.    z c
                                                                                                                 C K
                 IntheMatteroftheSearchof                        )
            (Briejlydescribethepropert
                                     ytobesearched               )                       .         .
            orf& n/p
                   .
                    /
                    .1e
                    /t
                     h0p
                       3e
                        4
                        rsE
                          onb
                            yzl
                              czl
                                candaddress
                            MainSt.
                               .
                                          )                      )
                                                                 )
                                                                           CaseNo. !./j j);        .

                          Sal
                            tville,VA                            )
                                                                 )
                                          APPLICAH ON FOR A SEARCH W ARQAN C

             I7 afederal1aw erlforc= entofficeroran attom ey forthegovernment requesta search warrantand stateunder
    PenaltyofperjurytbltlhaveTeasontobelievelhntthereisnow concealedonthefollowingperson orproperty
    located itlthe        W estem         Districtof            Virginia             ndenû.
                                                                                          lktheperson ordescribe'rorcrf.
                                                                                                                       pto
    bexeazrieltwtfg/vcttslocationl: 1034 E.Main St,Saltvill
                                                          e,VA -to include the residence,cudilage,garages,outbuildings,
                                     campers,persons and vehicles present,and vehicles in the immediate vicinityofthe
                                     residence provided the keys to oroperators ofsaidvehicl
                                                                                           es are found on the prem ises.
                                     AttachmentA consists ofa photograph ofthe residence.
             Theperson orproperty to besearchedadescdbed above,isbelievedto concealndenûy.
                                                                                         bthepersonordescribethe
    propertytobescfxt:: see AttachmentB



             '
             I'hebasisforthesearchunderFed.R.Cn'm.P.41(c)is(checkoneormorelL
                    f evidenceofamime;
                    f contabandafruitsofcrime,orotheritemsillegallypossessed;
'
                    V propertydesignedforuse,intendedforuse,orusedincommioingacrime;
                    O aperson to bearrested oraperson who islmlawfully reskained.
'
            Thesearch isrelatedtoaviolation of           21 U.S.C.j 846/841(a)(1) ,arldtheapplication isbasedonthese
    facts: SeeAttachmentC                                     and/or 841(a)(1)
1
!

              V Continuedontheattachedsheet.
              O Delayednoéceof    days(bveexactendingdateifmoretlann30 days:                                    )isrequested
                under18U.S.C.j3103+ thebasisofwhichissetforthontheatfnnhedsheet.
                                                                       -   .   <


                                                                                       Applicant'
                                                                                                s signature
                                                                                   Brian Snedeker,SpecialAgent
                                                                                       Printednameand utle

     Swom tobeforem eand sir ed in my presence.

               In
    Date:           IG l@                                                                Judge:çsiv ature
    City and state:       Abingdon,Virginia                                        Pamela Meade Sargent,USMJ
                                                                                       Printednameand dtle

              Case 1:19-mj-00125-PMS Document 1 Filed 10/16/19 Page 1 of 6 Pageid#: 1
                     A TTA C H M EN T A




                       1034E.M ain Si,Salwille,VA




Case 1:19-mj-00125-PMS Document 1 Filed 10/16/19 Page 2 of 6 Pageid#: 2
                               A TTACHMENT B


1. M etbamphetnmine,metbsmphetaminedistributionparaphenmliaincluding(butnot
   limitedto)scales,clxttingmaterial,plasticbaggies,wrappingmaterial;electronic
   commlmicationdevices(suchascellulartelephones)thatareusedtocommunicate
   w1111otherdrugtrafsùkers/co-conspirators,
                                           ' electronicequipmentused forcounter-
   surveillancetoincludevideo surveillancesystemsandrelatedDVRS(digitalvideo
   recorders),scanners,andanti-buggingdevices.
   Firesrms,includingbutnotlim itedto handguns,rifles,and shotgunsthatare
   comm onlyusedby individualsto protectcontrolled subsGncesand related drug
   proceeds/assets.Firearms,oftentim esstolen,arealso routinely bartered in exchange
   forcontrolled subslances.

3. Boob ,records,ledgersanotes.and videospertaining to theillicitdistributionv
   purchasingpand transporting ofmethamphetnmine.

4. M essages,letters,telephonenllmbersrand addressesrelatingtocustomers,suppliers,
   and otherco-conspiratorsinvolved m th theillicitdistribution,purchasing,and
   transportingofm etham phetamine. Thesem essages,letters,telephone nllmbers,
   and ad&essesmay bewritten on personalcalendars,personaladdressand/or
   telephonebooks,Rolodex type indices,notebooks,loosepiecesofpaper,and found
   in mail.

5. Photograpbsandvideosdepicting methamphellm ine,drug distribution
   paraphernalia.substantialassets,co-conspgators,and personswith
   m elhamphetam ine,

6. Books,ledgers,receipts,bank statem ents,cashier'schecb ,and otheritem s
   evidencingtheacquisition,secreting,transferring and/orconcealm entofassetsorthe
   expenditure ofnarcoticsproceeds.

   Item sorarticlesofpersonalproperty tendingto show ownership,dominion,or
   controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
   limitedto)m rsonalidentiscatiow personalcorrespondence,diaries,checkbooks,
   notes,photopaphs,kejs,receipts,mail,mrsonaltelephoneandaddressbooks,
   videos,andmotorvehlclerelateddocuments(titles/registrations).
8. Largesmountsofcurrency(exceeding$1000.00)orreadilytransportedassets
   which areusedascashequivalents(cmshier'schecks,prepaidmoney/creditcards,
   moneyordersetc.)
9. Itemslisted in Parapaphs3 through 7m ay be stored in digitalmedia.Therefore,
   digitalmedia(includingbutnotlimitedtocomputers/computerharddrives,(Iigital
   videorecorders(DVRs),floppydisks,CD's,flash/jllmp ddves,personaldigital
   assislants(PDA's),cellulartelephones/smartphones,digiulcsmeras,PODs,PADs,
   etc.)aretobeseizedandexaminedfortheitemslistedinPnmpaphs3through 7.


Case 1:19-mj-00125-PMS Document 1 Filed 10/16/19 Page 3 of 6 Pageid#: 3
                                    ATTACTTMEN T C

                                    AFFD AVIT of
                              SpecialAgentBrian Snedeker
                             DlugEnforcem entAdm iniskation
                                    Bristol,Virginia


    1.1,SpecialAgentBrian Snedekerabeing duly sworn hereby deposeand say:

    2.Thepurposeofthisapplication and affidavitisto securea search warrantforthe
      prem iseslœ own ms1034 E.M ain St.,Salwille,VA.Thissfsant,after
      obtainingandreviewinginformation,believesthereisevidenceof(Iistribution of
      m etham phelamineand/orconspiracyto distributem ethamphetnmineat1034 E.
      M ain St.,Salwille,VA inviolation of21USC 841(a)(1)and846/841(a)(1).
    3.1am aSpecialAgentwiththeDrugEnforcementAdminiskaéon(DEA)andhave
      beensoemployedfo<approximately(28)years.Duringmyemploymentlhave
      received com prehensiveclassroom trainingf' rom theDrugEnforcem ent
      Adminislation in specializednarcoticinvestigativemattersincludingbutnotlimited
      to drug interdiction,drug detectionam oney laundering techniquesand schem es,
      smuggling,and theinvestigation ofindividualsand organizationsinvolving the
      smuggling,cultivation,mantlfacturing,andillicittraflkkingofcontrolled substances
      and conlolled substanceprecursors. Ihavepm icipated in theinvestigaéonsand
      subsequentarrestsofhundredsofindividualsinvolved w1t11thetram ch ng of
      methamphetnmine(aScheduleH ConkolledSubgtance).Ihavealsoexecutçd
      hundredsofsearch wsrrnntsrelated tothetrnm cking andm amlfacttm'ng of
      m ethamphetsm ine.

    4. The factssetforth in thisafsdavitare known tom easaresultofirlform ation provided
       to m eby other1aw enforcemçntoo cers.

    5.During2019,1aw enforcem entreceived information thatBrianM cGheewasa Smyth
      County,VA m ethamphetam inetram ckerwho resided in Salw ille,VA.From thelast
      weèk ofM arch 2019throughthe lastweek ofSeptember2019!1aw enforcementwas
      abletoconductmultipleconkolledpurchases(suweilled,momtored,andrecordedby
      law enforcement)ofmetbamphetsmine9om M cGheeathisresidence(1034E.M a. Z
      St.,saltWlle,VA)utilizingmultiplecov dentialsources(informants).
    6.Thisam antisawarebased on histcaining,expelience,and conversationswith other
      1aw enforcem entoftk ersthatindividualswho distributeand/orconspireto distribute
      m etham phetamine typicallym aintainm ethamphetam ine,m etham phetamine
k
i
.
      distributionparaphernnlia(small,plastic,Ziploc-typebaggies,digitalscales,etc.),
      notes,records,messages,andtelephonenumbers(pertainingtomethmnphetamine
      traffickingrelatedcontcts/co-conspgators/cc tomers),andotheritemsaslistedand
      explainedonAttachmentB (oftheApplicationandAffidavitforSearchW arrantto
      whichthisam davitisattached)ontheirpersons,insidetheirresidences(andthe
      residences/disi butionlocationstheyutilizefornarcoticskam ckingpurposes)and
      relatedgarages,outbuildings/bsrnK,campers,vehicles(orthevehiclestheyoperate),

    Case 1:19-mj-00125-PMS Document 1 Filed 10/16/19 Page 4 of 6 Pageid#: 4
          andinsideofvehiclesregisteredto otherpersonswhenthosevehiclesareparked at
          orintheim m ediatevicinity ofthetram cker's/conspirator's
          residence/property/distribution Iocation.
        7 Thisaœ antisawarebased on llisM ining,exm rience,andconversationswith other
          law enforcem entofficersthatm rsonswho distributeand/orconspireto distribme
          m etham phetamineroutinely haveindividualswho arecustom ersand/orco-
          conspiratorspresentattheirresidences(andtheresidences/distributionlocations
          theyutilizefornarcoticstraffickingpurposes)andrelated,garages,
          outbtlildings/barns,and cam pers. These customers/co-conspiratorsaretypically Hnlg
          usersanddrugtraffickersthemselvesastheygenerallysellsome(ifnotal1)ofthe
          m ethamphetam inethey purchmsein orderto m akeaproft pay fortheirown dnlg
          habits,orboth. Thesecustom ers/co-conspiratorsoûen illegallypossess
          m ethamphelnm ineand drlzguseparaphem alia alongw1t11notes,records,m essages,
          andtelephonenumbers(pertainingtotheacquisition/distributionof
          methamphetamine),andotheritemsaslistedandexplninedonAttachmentB (oftlle
          ApplicaéonandAm davitforSearchW arranttowhichthisam davitisattached)on
          theirpersonsandintheirvehicles(orthevehiclestheyoperate)wllich areoftentimes
          parked atorintheimm ediatevicinity oftheirsources'/co-conspirators'
          residences/propehies/é stHbution locations.

        8.Thisaftiant,on multiple occasionsdtlringthelastseveralyears,hashad
          m etbam pheumine distributorsand/ormanufacturersdestroy/attemptto desloy
          evidence(methamphetamineand/ormixturescontainingmethamphetlmine)of
          m etham phetsmine distribuéon and/orm anufactun'ng dlm'ngtheexecution offederal
          search warrsnts.D uringthese incidents,oncethemethamphetam ine
          % m cker/m anufacturerbecame awareofa1aw enforcementpresence athis/her
          residence forthepurposeofexeczrlinga search warrant,thetram cker/m anufadurer
          quickly and easily disposed/attemptedto disposeofm ethamphetam ineand/orrelated
          m ixturesby fushingsam edown atoiletorrinsing same down a sink insidethe
          residence.In oneparticularincidentdm ing2019,thisaffianthad reliable
          irlformation thatam ethamphetaminetraffickerpossessed multiple gallon sized
          Ziploc-typeplasticbagsthateach contined multiplepoundsofmetham pheGm ine.
          By thetime1aw enforcem entofficersreachedthelafficker'sm asterbathroom
          dpringtheexece on ofafederalsearch wamantatthetraG cker'sresidence,they
          foundm ethamphetnm ineresidue/crystalsscattered aboutthefooraround thetoilet
          and(2)onegallonZiploc-typebagslayingnexttothetoild w1t11onebagconGining
          residueandtheothercontiningapproximately(1)ounceofmethamphetamine.In
'
          thatparticularincident thisam antbelievesm ultiple poundsofm ethsmphetpmine
i         weresuccessfully llushed down thetoiletbythem ethamphetaminetram ckerbefore
'         heretreatedto anotherroom inthehousewhere hewassubsequently apprehended.

          Based upontheabove,thisaffiantbelievesthere isreasonablesuspicionthat
          u ocking and announcingthepresenceof1aw enforcem entom cersatthetim eofthe
          execution ofthissearch waaantwould resultin thedes% ction orattempted
           des% ctionofevidence(methamphetnmine)bytheoccupantts)oftheresidence.
        9.Brian M cGhee'su own residenceis1034 E.M ain St.,Salwille VA.
    N

        Case 1:19-mj-00125-PMS Document 1 Filed 10/16/19 Page 5 of 6 Pageid#: 5
    10..Based upon the factssetforth above,lbelievethereisprobablecauseforthe
        issuance ofasearch warrantforthe premisesknown as 1034E.M ain Sta
       Salwille,VA (locatedwithin!heW estem Distrid ofVirginialasthereisprobable
'
       causetobelievethatthereisevidenceofaviolationof 21USC 841(a)(1)and
,      846/841(a)(1)atsaidpremises.




                                                        lO - lC- Q o l;
     BrianSnedeker,SpecialAgent(DEA)                     Date

    Subscribedandsworntobeforeme,thisthe        #Jl dayof                         9
    in Abingdon,Virginia.


                                                    PamelaM eade Sargent
                                                  United StatesM agistrateJudge
                                                   W esternDise ctofVirginia




    Seen by:


           /s/Rov F.Evans                         10-15-2019
        R oy F.Evans,SAU SA                          D ate




    Case 1:19-mj-00125-PMS Document 1 Filed 10/16/19 Page 6 of 6 Pageid#: 6
